ON REHEARING
Appellants complain of our failure to dispose of their point two — that, after all, the restrictive covenant was in violation of Texas Anti-Trust laws. While this defense was pled neither party offered any evidence with respect to same; treating it in our view as an issue to be disposed of on final trial. We therefore followed Nelms v. Electro-Ball Co., Tex.Civ.App., 157 S.W.2d 681 instead of Clesi v. Northwest Dallas *563Imp. Ass’n, Tex.Civ.App., 263 S.W.2d 820 where evidence was developed on all issues presented. As appellee observes, whether or not there has been a violation of the Anti-Trust laws raises a question of fact relative to whether the covenant in question tends to unreasonably stifle competition.
The motion is overruled.